Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/1/2021.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Jordan (US 3,848,757) teaches a machine including a knife which is inherently included in a cutting machine wherein the food slices are disposed so as to at least partially overlap so as to form a portion of a plurality of food slices (column 1, lines 9-11), wherein individual sheets from a web (22) is provided between two of the food slices, wherein the cutting machine has an unrolling device for providing the sheets between the two food slices (Fig, 1, column 5, line 29-column 6, line 9), the unrolling device has a magazine roll (23) for providing the sheets, the different speeds of the web in take-up rollers (24) and feed rollers (25, 26) being evened out by a loop 29 wherein the loop is drawn by vacuum into a shaft (27) provided with a vacuum connection (28), wherein the size of loop is controlled by two photocells (34).  However, none of the cited prior art, singly or in combination, fairly teaches or suggests a cutting machine including the delay unit having a control unit for controlling a rotating speed of the fan wherein the rotating speed of the fan is controlled as a function of an unrolling and/or transporting speed of the separating material which is measured by means of a sensor, and the fan being controlled by way of a closed-loop control circuit in which the rotating speed of the fan being a manipulated variable and the unrolling and/or transporting speed of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHEN CHOI/Primary Examiner, Art Unit 3724